GANTT, P. J.
This is an appeal from the Butler Circuit Court.
When the cause was reached on the docket counsel for respondent insisted that the appeal should be dismissed for failure to comply with the rules of this court, particularly rules 12 and 13.
It is obvious that counsel for appellant have failed to comply with either the spirit or the letter of those rules.
They were designed to aid this court in grasping a full and complete understanding of the questions presented in the circuit court and it is therefore provided *479in rule 13 that “in all cases where a complete transcript is brought to this court in the first instance, the appellant shall deliver to respondent a copy of his abstract of the record at least thirty days before the day on which the cause is set for hearing and file ten copies thereof with the clerk of this court not later than the day preceding the one on which the cause is set for hearing.”
In Johnson v. Carrington, 120 Mo. 315, this court ruled that a statement by the plaintiff in error merely giving.an abstract of the evidence offered at the trial is not a compliance with rules 12 and 13 and the writ will be dismissed on motion of the respondent. ,
In this case it does not even appear, except by the designation of plaintiff, that this case was brought here by appeal.
There is no effort to abstract the evidence at all and that only of three witnesses is mentioned, whereas eleven other witnesses testified. The pertinency of this observation will be seen when we note that plaintiff says the circuit court directed a verdict for the defendant and the jury returned a verdict. Now it is evident that if we are to review the action of the circuit court on the demurrer to the evidence we are entitled to an abstract of the testimony pf all, not merely of three, witnesses.
Moreover, it often happens that a fragment of testimony standing alone appears to be incompetent, or was erroneously excluded, but when viewed in the light of all the testimony and the rulings of the court it is entirely proper or at least harmless. We have been very conservative in the enforcement of these rules, but a number of cases will show that when the appellant disregards the rules to such an extent that his so-called abstract will necessitate the preparation of one by this court, or the burden and cost of so doing will be entailed on the respondent, we have enforced them by dismissing the appeal. [Brand v. Cannon, 118 Mo. 598; Craig v. Scudder, 98 Mo. 665; Garrett v. Coal Mining *480Co., 111 Mo. 281; Halstead v. Stone, 147 Mo. 649; Bobb v. Wolff, 148 Mo. 335; Clements v. Turner, 162 Mo. 466.]
As there is not even an effort to file an abstract in this case, and the statement is so utterly insufficient to enable us to pass at all on the demurrer to the evidence, this appeal must be and is dismissed.
All concur.